DETAILED ACTION
	 The reply filed on April 26, 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
Applicant’s election of Group II with a species election in the reply filed on April 26, 2022 is acknowledged but is considered non-responsive in regard to the species election of (2) NRPS. Applicant elected SEQ ID NO:1 as the species of NRPS.  However, SEQ ID NO:1 is the amino acid sequence of a Streptomyces lavendulae BpsA comprising several NRPS.  Therefore, Applicant failed to properly elect a single species of NRPS as set forth in the Requirement for Restriction/Election mailed on October 26, 2021.  
   	A proper response requires that the Applicant elect a single species of a NRPS by its by identifying the NRPS by its sequence identifier and any amino acid modification(s) made in the NRPS, such as SEQ ID NO:2 for example.  

See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

 /YONG D PAK/ Primary Examiner, Art Unit 1652